DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 05 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,567,700 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-14, 16-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, either singularly or in combination, fails to teach or fairly suggest: 
A method of processing a video, said method comprising: capturing, by a movable object, a first set of video data at a first definition; transmitting, by the movable object, the first set of video data at a second definition wirelessly to a user terminal, wherein the first definition is higher than the second definition; receiving, by the movable object, a video edit request wirelessly from the user terminal, wherein the video edit request is formed from editing the received first set of video data at the second definition at the user terminal; and finding video corresponding to edited video data described by the video edit request, thereby forming a second set of video data at a third definition; wherein editing the received first set of video data at the second definition includes: selecting one or more video clips; and performing one of more of: changing an order of the one or more video clips; adding a video filtering effect to the one or more video clips; editing a duration of the one or more video clips; deleting the one or more video clips; adding another one or more video clips; presenting in a slow motion mode and presenting in a fast playing mode; and combining the one or more video clips into a single video file (Independent claim 1; claims 3-13 depend from claim 1).
A movable object for processing a video, said movable object comprising: a communication unit that permits wireless communication with a user terminal; and one or more processors that individually or collectively: acquire a first set of video data at a first definition; transmit the first set of video data at a second definition wirelessly to a user terminal, wherein the first definition is higher than the second definition; receive a video edit request wirelessly from the user terminal, wherein the video edit request is formed from editing the received first set of video data at the second definition at the user terminal; and find video corresponding to edited video data described by the video edit request, thereby forming a second set of video data at a third definition; wherein editing the received first set of video data at the second definition includes: selecting one or more video clips; and performing one of more of: changing an order of the one or more video clips;  adding a video filtering effect to the one or more video clips; editing a duration of the one or more video clips; deleting the one or more video clips; adding another one or more video clips; presenting in a slow motion mode and presenting in a fast playing mode; and combining the one or more video clips into a single video file (Independent claim 14; claims 16-19 depend from claim 14).
A method of processing a video, said method comprising: capturing, by a movable object, a first set of video data at a first definition; transmitting, by the movable object, the first set of video data at a second definition wirelessly to a user terminal, wherein the first definition is higher than the second definition; receiving, by the movable object, a video edit request wirelessly from the user terminal, wherein the video edit request is formed from editing the received first set of video data at the second definition at the user terminal, and the video edit request includes a route that the movable object travels while capturing target video data, the target video data corresponding to edited video data described by the video edit request; and finding the target video data, thereby forming a second set of video data at a third definition, including finding the target video data according to the route (Independent claim 21; claims 22 and 23 depend from claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        April 10, 2021